DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

This application is in condition for allowance except for the presence of claims directed to a species non-elected without traverse.  Accordingly, claims 48-54 have been cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in combination, does not disclose a method for treating heart failure comprising generating blood flow with a rotary blood pump, coupling a transmitting coil assembly to a receiving coil assembly using magnetic resonance coupling and transferring energy to the receiving coil assembly, both of which are in a housing implanted within a patient, and storing the energy in a power assembly, also in the same housing.


Allowable Subject Matter

Claims 34-47 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774